UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS High Income Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 42 Notes to Financial Statements 56 Report of Independent Registered Public Accounting Firm 57 Information About Your Fund's Expenses 58 Tax Information 59 Investment Management Agreement Approval 64 Summary of Management Fee Evaluation by Independent Fee Consultant 68 Board Members and Officers 73 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Class A shares of the fund produced a total return of 18.96% during the annual period, outperforming the 17.92% return of the Credit Suisse High Yield Index and the 17.63% average return of the funds in its Morningstar peer group, High Yield Bond Funds. The fund has outpaced its peer group in the three-, five- and 10-year periods ended September 30, 2012. We focus on cash flow and total return analysis, and diversification among countries, sectors, industries and individual issuers and maturities. We use an active process that emphasizes relative value in a global environment, managing on a total return basis and using intensive research to identify stable-to-improving credit situations that may provide yield compensation for the risk of investing in high yield bonds. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities within each industry, and a top-down approach to assess the overall risk and return in the market and to consider macro trends in the economy. Despite the headwinds represented by slowing global growth and persistent negative headlines out of Europe, high-yield bonds produced a robust return during the past year and exceeded the 5.16% return of the investment-grade bond market, as measured by the Barclays U.S. Aggregate Bond Index. High-yield bonds continued to benefit from strong investor demand at a time of extremely low yields on government bonds and other lower-risk investments. While events in Europe caused periodic bouts of elevated investor risk aversion, the backdrop was favorable enough to encourage investors to take on more risk in order to pick up extra yield. U.S. economic data exhibited a gradual improvement and the U.S. Federal Reserve Board's (the Fed's) policy — highlighted by its September 2012 decision to begin a new round of its stimulative quantitative easing policy — was highly supportive. Overseas, the newsflow out of Europe improved due to the European Central Bank's efforts to contain the region's crisis through a series of aggressive policy responses. Investors were also encouraged by improving fundamentals in the high-yield asset class, as seen in the default rate of 1.57% (which is very low by historical measures). High-yield companies are also exhibiting rising cash balances, reduced leverage and the ability to refinance existing debt at more attractive rates. Taken together, these factors created a nearly ideal backdrop for the high-yield market during the past year. Positive Contributors to Fund Performance The fund's overweight position in the secured bonds of Hexion U.S. Finance Corp. contributed to performance, as the issuer successfully refinanced and extended a term loan maturing in 2013. An overweight in the junior part of the capital structure of satellite provider Intelsat SA, which had detracted from performance in the fund's prior year, assisted performance during the past year. The company filed for a potential initial public offering which, together with strong investor risk appetites, may allow for an early partial refinancing of these bonds. The fund's decision not to invest in the debt of Petroplus Holdings AG, a European refining company, a significant holding in the benchmark index, benefitted returns as the company's results weakened materially and lenders froze its credit lines. Petroplus subsequently filed for bankruptcy. Also aiding performance were overweightings in certain bonds issued by the utility Texas Competitive Electric Holdings Co., LLC and a lack of a position in the oil exploration company ATP Oil and Gas, which filed for bankruptcy protection during the third calendar quarter. Negative Contributors to Fund Performance The fund held an average cash weighting of 5% during the past year. While this cash balance was a drag on performance in the rising market, we more than made up for this shortfall via individual security selection. By the close of the period, we had deployed the majority of the fund's excess cash into single-B rated bonds, where we remain overweight vs. the benchmark. At the same time, we remain underweight in bonds rated double-B. This isn't a top-down decision, but rather a function of having found a greater number of attractive value opportunities in the single-B segment. "We remain true to our rigorous bottom-up credit research and security selection processes." Among individual securities, our largest detractor was an underweight in the electronic payment processor First Data Corp. This underweight detracted from relative performance as the company beat consensus cash flow expectations earlier in the fund year. In addition, strong investor risk appetites fueled demand for lower-rated, higher-risk bonds such as those issued by First Data Corp. Underweight positions in the bonds of Chrysler* and the natural gas producer Range Resources also detracted from performance. * Not held in the portfolio as of September 30, 2012. Outlook and Positioning We maintain a cautiously optimistic outlook on high-yield bonds. At the end of September, the yield advantage — or "spread" — of high-yield bonds relative to comparable Treasuries was 5.92 percentage points, 2.19 percentage points lower than it was one year ago. At this level, the yield spread is not meaningfully below the long-run average, and it continues to price in a higher default rate than we expect to materialize over the near term. In addition, the 6.57% yield-to-worst of our benchmark index as of September 30, 2012 is far less generous than in recent periods, yet we continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current spread and a low default rate. In combination, these factors form the basis for our favorable outlook. Having said this, we expect that market volatility could reassert itself given that global central banks' efforts can't fully displace the need for longer-term fiscal adjustments. In this context, we remain true to our rigorous bottom-up credit research and security selection processes, given that individual defaults stand to have an amplified impact on performance. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index tracks the performance of the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar High Yield Bond Funds category represents portfolios that primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. Yield-to-worst is the lowest potential yield that can be received on a bond without the issuer defaulting. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Credit Suisse High Yield Index† % Adjusted for the Maximum Sales Charge Class A (max 4.50% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Credit Suisse High Yield Index† % No Sales Charges Class R % Institutional Class % Credit Suisse High Yield Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.93%, 1.71%, 1.68%, 1.32% and 0.66% for Class A, Class B, Class C, Class R and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the DWS High Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Credit Suisse High Yield Index is an unmanaged trader-priced portfolio constructed to mirror the global high-yield debt market. Net Asset Value and Distribution Information Class A Class B Class C Class R Institutional Class Net Asset Value: 9/30/12 $ 5/1/12 (Commencement of operations of Class R and Class S) $
